Citation Nr: 0716173	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  94-46 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right hip 
condition, to include as due to undiagnosed illness, has been 
submitted and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for joint pain of the 
ankles and left hip, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for shortness of breath 
as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

5.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

6.  Entitlement to a rating greater than 10 percent prior to 
September 24, 1997 and a rating greater than 20 percent after 
September 24, 1997 for lumbosacral strain with 
spondylolisthesis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988 and again from September 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision that denied the 
benefits sought on appeal. 

During the pendency of this appeal the RO granted the veteran 
an increased rating for his lumbosacral strain with 
spondylolisthesis to 20 percent, effective September 24, 
1997, in a March 2006 rating decision.  Regardless of the 
RO's actions, the issue remains before the Board because the 
decision was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues on appeal require clarification.  The veteran 
filed a claim for service connection for, among other things, 
bilateral ankle and bilateral hip disabilities in 1993.  He 
has contended since the initiation of his claim that his 
multiple joint pains are due to "Gulf War Syndrome."  The 
veteran's intention reflected in the claims file as a whole 
clearly indicates claims of multiple joint pain, to include 
of the ankles and hips, due to an undiagnosed illness.  
Accordingly, the issue has been recharacterized above. 

The case was brought before the Board in October 2003, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for a skin 
rash as due to an undiagnosed illness and entitlement to an 
increased rating for a back disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be notified if any further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed May 1989 rating decision, in pertinent 
part, denied service connection for a right hip disability 
finding no current diagnosis. 

2.  Evidence received since the May 1989 rating bears 
directly and substantially upon the specific matter under 
consideration.  The evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  There is objective evidence of chronic disability 
manifested by multiple joint pain, to include of the ankles 
and hips; such has been depicted as fibromyalgia and requires 
continuous use of medication to manage pain. 

4.  The veteran's obstructive and restrictive pulmonary 
disease is not due to any incident of his military service.

5.  The veteran currently has chronic fatigue syndrome due to 
his non-service connected respiratory disease and not due to 
any incident of his military service. 

CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied the claim for 
entitlement to service connection for a right hip disability 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the May 1989 rating decision is 
new and material, and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).

3.  Multiple joint pain, to include of the ankles and hips, 
was incurred in active service in Southwest Asia.  38 
U.S.C.A. §§1110, 1117, 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  The veteran's "shortness of breath," diagnosed as 
obstructive and restrictive pulmonary disease, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.317 (2006).

5.  Disability associated with chronic fatigue was attributed 
to the veteran's non-service connected respiratory disease 
and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence (Right Hip)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran originally claimed a right hip disability after 
his separation from the military in November 1988 due to in-
service injury.  He currently raises a claim for multiple 
joint pain, to include right hip pain, as a result of his 
service in South West Asia during the Persian Gulf War, 
claimed as "Gulf War Syndrome."  The veteran's claim was 
denied in May 1989 where the RO found neither medical 
evidence of a current diagnosis of any right hip condition 
nor evidence of an in-service injury. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, no correspondence was received during 
the appellate period and, therefore, the May 1989 rating 
decision is final. 

At the time of the May 1989 decision, the record included 
service medical records, which were silent as to any right 
hip problems, and a February 1989 VA examination, which 
showed no right hip abnormalities. 

Since May 1989, potentially relevant evidence received 
includes voluminous VA and private treatment records, to 
include multiple VA examinations and a January 1994 Persian 
Gulf War examination.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bear "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in November 1993.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing a current diagnosis of a right hip 
disability and a lack of any in-service injury to the right 
hip.  Indeed, at the time of the May 1989 denial, the medical 
evidence indicated a normally functioning right hip with no 
objective abnormalities found.  For evidence to be new and 
material in this matter, it would have to tend to show that 
the veteran currently has a right hip disability related to 
his military service. 

The evidence in this case, taken as a whole, shows the 
veteran has significantly changed his asserted claim since 
the May 1989 rating decision.  Prior to his service in South 
West Asia, the veteran claimed entitlement to direct service 
connection for a right hip disability.  Now, the veteran 
claims he has multiple joint pain, to include his right hip, 
due to "Gulf War Syndrome."

A statutory presumption exists for Persian Gulf veterans 
"...who exhibit objective indications of a qualifying 
disability...."  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  A "qualifying disability" includes, but is 
not limited to medically unexplained chronic multi-symptom 
illnesses that are defined by a cluster of signs or symptoms 
such as "fibromyalgia."  38 C.F.R. § 3.317(a)(2)(i)(B).  

VA and private treatment records document the veteran's 
continuous complaints of joint pain, to include his right 
hip, since his separation from the military in the 1990s 
until presently.  Records from 1993 to 2005 indicate 
diagnoses of arthralgias, myalgias, myofascial pain syndrome, 
and fibromyalgia in all large joints, to include his right 
hip.  Although objective tests conducted on the right hip, to 
include x-rays, were negative, the record is clearly 
indicative of continuous complaints and treatment since the 
veteran's separation from the military.

The new evidence shows the veteran's claim is inherently 
different then the one adjudicated in May 1989.  Further, the 
evidence shows a possibility that a statutory presumption 
available for Persian Gulf War veterans may be applicable to 
his right hip claim.  The Board finds that the evidence 
received subsequent to May 1989 is new and material and 
serves to reopen the claim for service connection for a right 
hip disability.  The Board may now adjudicate whether service 
connection for a right hip disability, claimed as due to an 
undiagnosed illness is warranted.  See also Spencer v. Brown, 
4 Vet.App. 283 (1993) (holding that when a change in law or 
regulation creates a new basis of entitlement to veterans 
benefits (as is the case here) a claim under the new law is a 
claim separate and distinct from the claim previously denied 
prior to the liberalizing law or regulation.)



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As mentioned above, a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, confirmed by objective indications.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, signs or 
symptoms involving skin, muscle pain, joint pain and signs or 
symptoms involving the respiratory system.  38 C.F.R. § 
3.317(b).  

In this case, the veteran's military records confirm service 
in Southwest Asia from November 1990 to April 1991 and he 
alleges he returned from Southwest Asia with skin rashes, 
chronic fatigue, shortness of breath and various joint pain, 
to include but not limited to bilateral ankles and hips.  The 
applicability of the presumption to his various claims is 
discussed more thoroughly below.

To the extent the presumption is inapplicable, in order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Multiple Joints (Ankles and the Hips)

As explained in the Introduction, the veteran filed multiple 
claims alleging disability of the ankles and hips.  He claims 
he has "Gulf War Syndrome" since 1991, which is responsible 
for his many ailments to include multiple joint pain to his 
knees, ankles, back and hips.  With the exception of his low 
back, however, no medical diagnosis has ever been rendered.  
Rather, from 1993 to the present, he has been diagnosed with 
"arthralgias", "myositis," "myalgias", "myofascial pain 
syndrome" and "fibromyalgia" in relation to his multiple 
joint pain complaints, to include bilateral ankles and 
bilateral hips (as well as other large joints). 

Initially, the Board notes that the RO adjudicated the 
veteran's claims of entitlement to direct service connection 
rather than as due to undiagnosed illness.  When the Board 
addresses an issue that was not addressed by the RO, 
consideration must be given to whether the claimant will be 
prejudiced by the Board's consideration of the issue in the 
first instance.  See VAOPGCPREC 16-92 (1992).  In light of 
the favorable opinion here, the Board finds the veteran's due 
process rights are not violated. 

Again, there exists a presumption for chronic disabilities 
resulting from an undiagnosed illness as described above.  A 
disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi- 
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539- 
543 (June 10, 2003) (emphasis added).  It was provided, 
however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) that the 
list may be expanded in the future when the Secretary 
determines that other illnesses meet the criteria for a 
"medically unexplained chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, muscle 
pain and joint pain.  38 C.F.R. § 3.317(b).  The Board notes, 
however, that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does.

The veteran's service medical records are indicative of 
various foot and ankle injuries as well as various complaints 
of back, knee and hip pain throughout his lengthy military 
service.  In between active service tours, in February 1989, 
the veteran underwent an examination regarding these 
complaints.  At that time, x-rays indicated a well-healed 
fracture of the fifth metatarsal bone of the right foot and 
normal hips and knees.  The veteran's April 1991 separation 
examination, moreover, found no orthopedic abnormalities. 

After service, the veteran's private and VA treatment records 
are indicative of consistent and continuous complaints of 
multiple joint pain, to include of the knees, ankles and hips 
as early as 1993, a mere two years after separation.  From 
that time, the veteran continuously sought treatment for 
multiple joint pain, but periodic x-rays, range of motion 
testing and other objective testing were never indicative of 
any abnormality.  Rather, throughout the years, treatment 
records are indicative of various "diagnoses" including 
"myalgias," "depressive myalgias," "arthralgias," 
"joint pain," "[rule out] myositis," and "myofascial pain 
syndrome."  The Board notes that some treating physicians 
have even described the veteran's complaints as "Gulf War 
Syndrome."  

Again, objective testing conducted periodically from 1993 to 
2005, to include muscle biopsies, range of motion testing, x-
rays and MRIs were consistently within normal limits.  
However, most examiners concluded the veteran's complaints of 
pain where credible enough to warrant prescription pain 
medications.  Indeed, the veteran's condition throughout time 
has been treated with continuous pain medications, usually 
with little or no relief.  

The veteran underwent multiple VA examinations, to include in 
November 1996 and December 2005.  The November 1996 VA 
examiner indicated the veteran's complaints of joint pain in 
the knees, ankles and neck areas, but all musculoskeletal 
testing was within normal limits.  The November 1996 examiner 
noted the veteran's history of depression and opined " . . . 
it is difficult to ascertain the contribution of depression 
to these numerous symptoms."  The Board notes the veteran 
was later diagnosed with and treated for depression and 
myofascial pain syndrome of all large joints in March 1997.  

Most recently, the veteran underwent a VA examination in 
December 2005 to ascertain the current severity of his 
service-connected back condition.  Within that examination, 
however, the VA examiner noted the veteran's multiple joint 
complaints, to include bilateral knees, ankles and hips and 
stated as follows:

...[The veteran] has myositis and fibromyalgia involving 
practically every part of his body; hence, trying to 
separate the low back pain from these other symptoms is 
difficult.

The Board finds that the medical evidence as a whole is 
indicative of on-going complaints of multiple joint pain with 
at least some objective indications of a chronic disability.  
Treating physicians throughout time have verified the 
veteran's complaints with various diagnoses tied to symptoms 
of pain in the veteran's knees, hips and ankles.  Resolving 
all reasonable doubt in favor of the veteran, the Board 
concludes the medical evidence confirms objective findings of 
a chronic disability due to an undiagnosed illness manifested 
by joint pain in the knees, ankles and hips. 

The next crucial inquiry, then, is whether the veteran's 
undiagnosed illness has been manifested to a degree of at 
least 10 percent.  See 38 C.F.R. § 3.317.  The Board 
concludes it has.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(2-5).

Here, the veteran's multiple joint pain complaints have been 
diagnosed differently throughout the year, to include 
myalgias, myositis, myofascial pain syndrome, fibromyalgia 
and arthralgias.  

Diagnostic Code (DC) 5023, for myositis, rates disabilities 
based on limitation of motion of the affected part.  In light 
of the consistent medical evidence indicative of normal range 
of motion testing for all affected joints, DC 5023 would not 
support a disability rating of at least 10 percent. 

However, under DC 5025, for fibromyalgia, a 10 percent rating 
is warranted where the condition requires continuous 
medication for control.  In this case, as explained above, 
the veteran has been on various pain medications throughout 
the years to control his multiple joint pain and, therefore, 
his condition has been manifested to at least a 10 percent 
disability under DC 5025.  DC 5025, moreover, is the more 
appropriate disability criteria here because it best 
represents the consistent symptomatology of the veteran's 
disability.  See 38 C.F.R. § 3.317(a)(2-5).

In summary, the Board finds that undiagnosed illness 
manifested by multiple joint pain and described as, among 
other things, fibromyalgia has been sufficiently linked by 
competent medical evidence to service, and therefore, service 
connection is warranted. 

Shortness of Breath and Chronic Fatigue

The veteran alleges he has suffered from shortness of breath 
and near-constant fatigue ever since his return from the 
Persian Gulf in 1991.  

Again, service connection may be established for an 
undiagnosed illness to include manifestations of fatigue 
(e.g. chronic fatigue syndrome) or signs or symptoms 
involving the respiratory system which became manifest either 
during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 C.F.R. § 3.317 (a)-(b).  

Clearly the presumption is inapplicable where the veteran's 
condition has been diagnosed with a recognized illness.  Even 
if the condition is undiagnosed, however, the presumption is 
rebutted where there is affirmative evidence that (1) an 
undiagnosed illness was not incurred during military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(emphasis added).

Here, as will be explained more thoroughly below, the veteran 
was afforded a VA examination in September 1997 where the 
examiner diagnosed the veteran with, among other things, 
obstructive and restrictive pulmonary disease and fatigue due 
to the pulmonary disease.  Accordingly, the presumption is 
inapplicable as to either claim because the veteran's 
respiratory condition has been diagnosed and his chronic 
fatigue has been attributed to a supervening condition, 
namely his respiratory condition. 

Even if no presumption exists, consideration must also be 
given to whether the veteran may be directly service 
connected for his claimed conditions by a showing that his 
current conditions are related to some in-service event.  
See, e.g. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  In this case, the Board concludes no probative 
and competent evidence does so.

The veteran's service medical records indicate sporadic 
complaints of chest pain, but with no abnormality found.  No 
complaints of fatigue are found throughout the service 
medical records, but the veteran did undergo a Persian Gulf 
War examination in January 1994, three years after his 
separation from the military.  At that time, the examiner 
noted manifestations of fatigue and shortness of breath, but 
no official diagnosis was rendered. 

The first question that must be addressed is whether 
incurrence of chronic fatigue or respiratory conditions is 
factually shown during service.  The Board concludes they 
were not.  Although the veteran was treated periodically for 
chest pain, no actual chronic condition was found and the 
problem always fully resolved and never resulted in prolonged 
or continuous treatment.  Again, the veteran's service 
medical records are silent as to any complaints, treatments 
or diagnoses of fatigue.  His service medical records are 
simply devoid of any findings consistent with chronic 
respiratory or fatigue conditions.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has current respiratory 
and fatigue conditions related to his in-service chest pains 
or any other incident of service.  The Board concludes he 
does not. 

After service, the veteran underwent a Persian Gulf War 
examination in January 1994 where "diagnoses" of fatigue 
and shortness of breath were indicated.  A pulmonary function 
test at that time was ordered to rule out asthma, but no 
formal diagnosis was rendered.  Continuous complaints of 
fatigue are consistent within the veteran's VA and private 
treatment records from 1993 to 2006. 

The veteran underwent several Persian Gulf VA examinations in 
January 1994, November 1996, September 1997 and June 1998.  
Complaints of chronic fatigue and shortness of breath were at 
least noted in all of these examinations.  

The September 1997 VA examiner, after conducting pulmonary 
functioning tests and other objective examination, diagnosed 
the veteran with, among other things, obstructive and 
restrictive pulmonary disease and fatigue due to pulmonary 
disease.  The examiner noted the veteran's fatigue and 
shortness of breath began shortly after returning from South 
West Asia, but after objective testing, concluded the veteran 
had fatigue due to obstructive and restrictive pulmonary 
disease versus some unexplained illness.  His more recent 
treatment records from 2006 also attribute his fatigue to 
chemotherapy treatment for lymphoma. 

The Board notes the veteran's symptoms and diagnoses related 
to his complaints of shortness of breath are inconsistent.  
Unlike his complaints of fatigue, which appear in the record 
continuously since his separation from the military, the 
veteran's complaints of shortness of breath have been 
diagnosed at times and, at other times, undiagnosed.  The 
veteran's private treatment records from January 2006 
indicate the veteran no longer had complaints of shortness of 
breath, but did indicate his past complaints and restrictive 
changes on his pulmonary function back in 2000.  

Despite the inconsistency, the Board cannot overlook the fact 
that the veteran has been diagnosed with pulmonary disease 
and no medical provider has ever linked this condition to any 
incident of service.  Additionally, while the veteran's 
chronic fatigue has no official diagnosis, it has been 
attributed to a medical condition diagnosed after his 
military service, to include his diagnosed pulmonary disease 
and chemotherapy treatment for lymphoma. 

The Board has considered the veteran's statements that he has 
suffered with shortness of breath and fatigue ever since the 
military.  Although he believes these conditions were due to 
his foreign service, he is a layman and has no competence to 
offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Regrettably, no doctor has ever opined that 
the veteran's pulmonary disease or fatigue are related to his 
military service and, indeed, have opined otherwise. 

In summary, the Board finds that service connection for 
shortness of breath and fatigue is not warranted.  The 
veteran's chronic fatigue has been attributed to medical 
conditions supervening his military service and no medical 
provider has ever linked his diagnosed pulmonary disease with 
any incident of his military service.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The January 2005 letter told him to 
provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in October 2006.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion regarding the diagnoses and likely etiology of any 
respiratory condition, chronic fatigue and multiple joint 
conditions found.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  Further examination or opinion is not needed on 
the respiratory and chronic fatigue claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a right hip disability, the 
claim is reopened.

Entitlement to service connection for joint pain of the 
ankles and hips as due to an undiagnosed illness is granted.

Entitlement to service connection for shortness of breath as 
due to an undiagnosed illness is denied.

Entitlement to service connection for chronic fatigue as due 
to an undiagnosed illness is denied.


REMAND

Regrettably, despite the lengthy procedural history, the 
veteran's claims of entitlement to an increased rating for 
lumbosacral strain with spondylolisthesis and service 
connection for skin rashes as due to undiagnosed illness must 
once again be remanded.

Lumbar Spine

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  When the Board last remanded these claims it was, in 
part, for the purpose of ensuring all VCAA duties were 
fulfilled for all claims, including the increased rating 
claim on appeal here.  

The RO did send a VCAA letter to the veteran in January 2005 
advising him of the information necessary to substantiate his 
service connection claims, but no letter was sent to him with 
regard to his increased rating claim. The veteran is entitled 
to a letter adequately identifying the correct issue and the 
evidence necessary to substantiate his increased rating claim 
followed by a subsequent readjudication.

Skin Rashes

The statutory presumption for Persian Gulf War veterans 
(described in detail above) is also applicable for 
manifestations involving the skin.  38 C.F.R. § 3.317(b).

The Board remanded the claim in October 2003 mostly to ensure 
the record was complete and to allow the AOJ to retrieve all 
identified VA and private medical records.  At that time, the 
veteran had been afforded numerous VA examinations, most 
significantly in January 1994, November 1996, September 1997 
and June 1998.  The January 1994 examiner noted small (1 mm) 
popicles all over his back and shoulder with 
hyperpigmentation, but did not find a definitive diagnosis.  
Rather, the examiner noted "rash - dermatitis ?"  The other 
three examiners noted the veteran's complaints and history of 
skin rashes, but at those times no current rash or skin 
abnormality was found.  None of the examiners commented on 
the likely cause of the past skin rash outbreaks, but rather 
merely indicated the veteran had no rash at the time of the 
examination.

After the Board remand, the RO obtained voluminous amounts of 
private and VA medical records.  The records are indicative 
of many more complaints and treatments for various skin 
outbreaks.  For example, an October 2005 private medical 
record indicates a circular hypopigmented rash on the left 
side of the veteran's neck.  A January 2005 VA outpatient 
treatment record also indicates the veteran's complaints of a 
"rash spreading all over my body." 

Throughout the relevant time period, the veteran's diagnoses 
ranged and were never definitive.  Some examiners indicated 
the veteran "probably" had "scabies" other examiners 
indicated "[rule out] tinea cruris" and others diagnosed 
the veteran with "dermatitis (?), unknown etiology."  

Again, the veteran was afforded multiple VA examinations, but 
none of the examiners rendered an opinion regarding the 
veteran's history of rash outbreaks.  In light of the recent 
medical records indicative of a continuing skin condition, 
the veteran should be afforded a new VA examination 
specifically commenting on what if any current skin 
conditions the veteran has and the likely etiology of his 
rash outbreaks, even if no current rash or skin abnormality 
is appreciated on examination. 
The Board notes there is at least one recent VA treatment 
record that diagnosis the veteran with "dermatitis," but 
within the context, the diagnosis still appears non-
definitive.  A new VA examination is needed to resolve the 
ambiguity in the record. 

The RO should also take this opportunity to obtain recent 
medical records from the VA Medical Center in Atlanta, 
Georgia from January 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for entitlement to a 
rating greater than 10 percent prior to 
September 24, 1997, and a rating greater 
than 20 percent after September 24, 1997, 
for lumbosacral strain with 
spondylolisthesis.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Atlanta, Georgia from January 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA Persian Gulf examination 
and a dermatological examination.  

The claims folder, to include a copy of 
this opinion, must be provided to and 
reviewed by the examiners and the examiners 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

The examiners should review the record, 
with particular emphasis on the continuous 
post-service complaints and treatments of 
various skin rash outbreaks.  After 
examining the veteran and performing any 
necessary tests, the examiners should 
answer the following questions:

a)	Does the veteran have a current skin 
diagnosis?

b)	Is the veteran's history of skin rash 
outbreaks related to any current skin 
diagnosis?

c)	If the veteran has a diagnosis, is the 
condition related to any incident of 
service?

d)	For any complaints of skin rashes that 
are not due to a diagnosed disorder, 
is it as likely as not that his 
history of outbreaks is a 
manifestation of an undiagnosed 
illness related to the veteran's 
service in the Persian Gulf?  This 
should be answered even if the veteran 
has no current rash on examination. 

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4.  The RO should complete any additional 
developmental steps warranted by the 
evidence and then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


